Citation Nr: 0613560	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for Grave's disease.  

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Grave's disease.  

4.  Entitlement to service connection for heart disease, 
claimed as secondary to Grave's disease.  

5.  Entitlement to service connection for residuals of 
injuries of the eyes, to include loss of vision.  

6.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 70 percent.  

7.  Entitlement to an increased rating for chronic 
instability of the cervical spine, rated 20 percent 
disabling.  

8.  Entitlement to an initial compensable disability rating 
for residuals of a laceration of the left hand with radial 
nerve involvement.  

9.  Whether there was clear and unmistakable error (CUE) in a 
September 1987 rating decision in not granting special 
monthly compensation (SMC) based on loss of use of a creative 
organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Air Force from October 
1977 to October 1981 and in the Army from July 1984 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In part, a 
January 2003 rating decision granted service connection for 
PTSD, which was assigned an initial disability rating of 50 
percent, and also granted service connection for residuals of 
a laceration of the left hand with radial nerve involvement, 
which was assigned an initial noncompensable disability 
rating.  These grants were made effective October 30, 2001, 
date of receipt of claim.  

Subsequently, a September 2003 rating decision increased the 
50 percent rating for PTSD to 70 percent, effective October 
30, 2001.  Later, a September 2004 rating decision granted a 
total disability rating based on individual unemployability 
due to service-connected PTSD and also granted basic 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  

At the August 2005 videoconference hearing the veteran 
claimed entitlement to SMC based on loss of use of her left 
hand due to her service-connected residuals of a laceration 
of the left hand with radial nerve involvement.  Page 20 of 
the transcript of the videoconference hearing.  Also, it was 
alleged that there was CUE in a 1987 rating decision in 
denying service connection for residuals of pelvic 
inflammatory disease because certain evidence had not been 
obtained prior to that rating decision.  Page 30 of the 
transcript.  

These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2005). 

The claims for service connection for bronchitis; Grave's 
disease; diabetes mellitus, claimed as secondary to Grave's 
disease; heart disease, claimed as secondary to Grave's 
disease; and residuals of injuries of the eyes, to include 
loss of vision will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is demonstrably unable to obtain or retain 
employment due to her service-connected PTSD.  

2.  The veteran's service-connected chronic instability of 
the cervical spine is manifested by flexion of greater than 
30 degrees but no fixation or ankylosis or more than moderate 
limitation of motion and there is no clinically verifiable 
intervertebral disc syndrome.  

3.  The veteran is right handed.

4.  The veteran's residuals of a laceration of the left hand 
with radial nerve involvement are manifested by no more than 
slight neurological impairment. 

5.  Because the September 1987 rating decision, of which the 
veteran was notified but did not appeal, denied service 
connection for residuals of pelvic inflammatory disease and 
pregnancy there could not have been any entitlement to SMC 
for loss of use of a creative organ.  

6.  The September 1987 rating decision was reasonably 
supported by the medical and other evidence of record at that 
time and was consistent with the applicable laws and 
regulations extant at that time.  The decision was not 
fatally flawed or undebatably erroneous.  


CONCLUSIONS OF LAW

1.  A disability rating of 100 percent for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.127, Diagnostic 
Code 9400 (2005).  

2.  An evaluation in excess of 20 percent for chronic 
instability of the cervical spine is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59; Diagnostic Codes 5293 (prior to September 23, 2002); 
Diagnostic Code 5243 (effective as of September 23, 2002); 
Diagnostic Code 5293 (prior to September 26, 2003); and 
Diagnostic Code 5243 (effective as of September 26, 2003).  

3.  An initial compensable disability rating for residuals of 
a laceration of the left hand with radial nerve involvement 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.69, Diagnostic 
Code 8514 (2005).  

4.  The unappealed rating action of September 1987, of which 
the veteran was notified but did not appeal, which did not 
address and grant SMC on account of loss of use of a 
creative organ, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).  

5.  There was no CUE in a rating of September 1987 in not 
addressing and granting entitlement to SMC on account of loss 
of use of a creative organ because the underlying condition 
giving rise to such loss of use was not service-connected.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the appellant was notified of the VCAA in July 2002, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

Also, since the Board is granting the claim for a 100 percent 
rating for PTSD there can be no possible prejudice to the 
appellant in going ahead and adjudicating this claim because, 
even if there has not been compliance with the VCAA (either 
insofar as the timing or even content of the VCAA notice), 
this is merely inconsequential and, therefore, no more than 
harmless error.  See, too, Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Here, VCAA compliance as to the claims for service 
connection, which are being remanded, will be addressed after 
further development.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
[38 U.S.C.A.] section 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  So, once service 
connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal to an initial disability rating or effective 
date, different notice obligations arise, as set forth in 
38 U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

Also, as to the grant of a 100 percent schedular rating for 
PTSD, the matter of the effective date will be subsequently 
addressed by the RO.  

The veteran's VA clinical records, including VA outpatient 
treatment (VAOPT) records, are on file and she has undergone 
VA rating examinations.  38 U.S.C.A. § 5103A(d).  

The more recent statements and correspondence from the 
veteran and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

The veteran testified in support of her claims at a 
videoconference before the undersigned Veterans Law Judge in 
August 2005.  

Because the claim for CUE is being denied as a matter of law, 
the VCAA is inapplicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542 - 43 (2002) (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter); 
citing Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no 
effect on appeal limited to interpretation of law), Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence is dispositive).  Moreover, 
there is no resultant prejudice to the veteran inasmuch as 
the claim of CUE in prior rating action must be adjudicated 
based upon the facts and evidence before the RO at the time 
of the rating actions in question.  Generally see Livesay v. 
Principi, 15 Vet. App. 165, 178 - 79 (2001) (en banc).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

PTSD, Rated 70 percent

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 - 50 represents serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school (e.g., is 
unable to work).  

On VA PTSD examination in November 2002 the veteran was 
afraid that her abusive ex-husband would find her.  She had 
not had contact with her daughter in a year because the 
daughter reminded her of the ex-husband.  She was employed at 
a VA clinic in the medical records department.  She had 
difficulty with her short-term memory and had some obsessive 
and, at times impulsive behaviors.  She had scars from 
picking at her skin.  When in public, she thought others were 
watching her.  She had somatic preoccupations.  She had 
social phobia with marked and persistent fear in social 
situations.  She had nearly daily distressing and intrusive 
memories of being abused.  She had intense psychological 
distress when exposed to anything that symbolized abuse.  Her 
difficulty concentrating interfered with work and, in the 
past, with her schooling.  Her GAF level was 42 but she was 
felt to be competent to handle her monetary benefits.  In 
summary, it was stated that she had a poor quality of life, 
simply going to work and then hiding out at home.  Her 
relationship with her husband worked only if she could spend 
most of her time away from him.  Her prognosis was poor.  

A July 2003 VAOPT record shows that the veteran complained of 
falling behind in her work.  Some of her self-mutilation had 
not been so bad, except on her legs, but she had recently 
restarted the behavior of picking at her skin.  She had been 
accorded some sheltered work.  Her GAF score was 36.  She was 
stressed even when anticipating work.  

In August 2003 the veteran's service representative reported 
that when in his office the veteran had been observed 
becoming anxious and digging, i.e., self-mutilating, her 
arms, hands, and face which would then bleed.  

A July 2004 VAOPT record reflects that the veteran had had 
increasing difficulties at work and was not able to complete 
a normal workload.  She was unable to explain to her 
supervisor the details of how she should do her work.  
Medications, which had previously helped improve her 
condition, had ceased to be adequately effective.  She had 
resisted retiring for 2 years because she needed the money.  
Her employer had temporarily accommodated her with some 
sheltered employment but could no longer do so.  She was 
currently on sick leave and on the day of the examination she 
had become nauseated from simply driving past her workplace.  
She could not perform her duties because her concentration 
was too poor and her memory was impaired.  She had lost her 
certification because she was unable to keep up with her 
Continuing Education requirements.  Her concentration was 
poor on any topic other than those that preoccupied her.  She 
had thoughts of suicide but currently felt too disorganized 
to act on them.  She had lesions from scratching her arms.  
She had no frank hallucinations but believed that she heard 
sounds suggesting danger, which might or might not be real.  
Her psychiatric condition was chronic and expected to worsen, 
rather than undergo partial recovery or remission.  

From the foregoing, when the evidence iscompared to the 
above-listed rating criteria, it is the judgment of the Board 
that a 100 percent schedular rating is warranted.   

Because the highest schedular rating of 100 percent is being 
granted, the Board need not consider entitlement to an extra-
schedular rating for the service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Chronic Cervical Spine Instability, Rated 20 percent

The criteria for evaluating disabilities under 38 C.F.R. 
§ 4.71a, DC 5293, for intervertebral disc syndrome (IVDS), 
were revised effective September 23, 2002.   The criteria for 
evaluating spinal disabilities, other than intervertebral 
disc syndrome (IVDS), under 38 C.F.R. § 4.71a, DCs 5285 
through 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004) 
("the new criteria").   

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Accordingly, in rating IVDS for the period prior to September 
23, 2002, only the old rating criteria under DC 5293 may be 
applied, and any rating for other spinal disabilities prior 
September 26, 2003, only the old spinal rating criteria may 
be applied.  But, both the old or the new rating criteria for 
IVDS or other spinal disabilities, whichever is most 
beneficial to the veteran, will be applied for the period 
beginning after the effective date of the respective 
revisions (September 23, 2002, for IVDS and September 26, 
2003, for other spinal disabilities). 

IVDS Prior to September 23, 2003

Under 38 C.F.R. § 4.71a, DC 5293 IVDS when postoperative and 
cured warrants a noncompensable (0 percent) evaluation.  When 
mild a 10 percent rating is warranted.  When moderate, with 
recurring attacks, a 20 percent is assigned.  Severe IVDS 
with recurring attacks, with intermittent relief warrants a 
40 percent schedular rating.  A maximum 60 percent schedular 
rating encompasses pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.   

VAOGCPREC 36-97 requires that in determining disability 
evaluations under DC 5293, first, that for less than 60 
percent for IVDS, 38 C.F.R. §§ 4.40 (functional loss may be 
due to pain) and 4.45 (pain on motion is a factor in joint 
disability) must be considered because nerve defects and 
resulting pain may cause limitation of motion, even though 
the rating corresponds to the maximum rating for limitation 
of motion and, second, , 38 C.F.R. § 3.321(b)(1), entitlement 
to an extraschedular rating, must also be considered.  
Sanchez-Benitez v. West, No. 00-7099, slip op. at 10 and 11 
(Fed. Cir. August 3, 2001) (case remanded for failure to 
discuss 38 C.F.R. § 3.321(b)(1) extraschedular 
consideration).  

Spinal Criteria Other Than IVDS Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated on limitation of motion of the affected part, as 
degenerative arthritis which under 38 C.F.R. § 4.71a, DC 
5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Also, functional loss and the impact of pain must be 
considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As to ratings based on X-ray findings only (and without 
accompanying limitation of motion, the third (3) circumstance 
above), Note 1 to DC 5003 provides that a separate 
compensable rating based on X-ray findings alone will not be 
combined with a rating based on limitation of motion.  Also, 
Note 2 precludes a compensable rating based on X-ray findings 
alone for the disorders listed in DC's 5013 thru 5024 (which 
are for osteoporosis with joint manifestations, osteomalacia, 
benign new bone growths, osteitis deformans, gout, 
intermittent hydrarthrosis, bursitis, synovitis, myositis, 
periostitis, myositis ossificans, and tenosynovitis) which 
are rated on limitation of motion as degenerative arthritis 
except gout (which is rated under DC 5002 for chronic 
residuals or as an active disease).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

38 C.F.R. § 4.71a, DC 5285 provided that for residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.  
A Note to DC 5285 stated that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one spinal segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  

38 C.F.R. § 4.71a, DC 5286 provided that for complete bony 
fixation of the spine (ankylosis) in a favorable angle, a 60 
percent rating was warranted.  When in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type), a 100 percent rating was warranted. 

38 C.F.R. § 4.71a, DC 5287 provided for a 30 percent rating 
for favorable and a 40 percent rating for unfavorable 
ankylosis of the cervical spine.  

38 C.F.R. § 4.71a, DC 5290 provided that as to the cervical 
spine motion a 10 percent rating was warranted for slight 
limitation, 20 percent for moderate, and 30 percent for 
severe.  

38 C.F.R. § 4.71a, DC 5295 provided that a lumbosacral strain 
when slight with only subjective symptoms warrants a 
noncompensable rating.  With characteristic pain on motion 10 
percent is warranted.  With muscle spasm on extreme forward 
bending with loss of lateral spine motion, a 20 percent 
rating is warranted.  When severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

As of September 23, 2002, the Board also has to consider the 
revised DC 5293 IVDS criteria (renumbered as DC 5243, 
effective September 26, 2003).  But instead of characterizing 
the IVDS as, say, severe or pronounced (like the former DC 
5293), the pertinent considerations-either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether 
she should receive a higher rating based on a combination of 
the neurologic and orthopedic manifestations of her 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

The revised IVDS rating criteria do not provide for an 
evaluation in excess of 60 percent on the basis of the total 
duration of incapacitating episodes.  

And as for the veteran's orthopedic and neurologic 
manifestations, Note 2 in DC 5293 indicates that, when rating 
on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the 
most appropriate neurologic diagnostic code or codes.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  See Note 1 
to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  

In order to assign a higher overall rating, then, based on 
separate compensable ratings for the orthopedic and 
neurologic manifestations, the combined rating must exceed 20 
percent under 38 C.F.R. § 4.25, which provides that the 
greatest disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10.  38 C.F.R. § 4.25(a).   

As for the neurologic component of the spinal disability, 
38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See the nerve involved for 
diagnostic code number and rating.  A Note to 38 C.F.R. 
§ 4.124a states that when peripheral nerve involvement is 
wholly sensory, the rating should be for the mild or, at 
most, the moderate degree.  

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS (revised on 
September 23, 2002), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and subjective 
classifications of whether the degree of limitation of motion 
was mild, moderate or severe (formerly DCs 5290 through 
5292), except that other factors were taken into 
consideration for residuals of a vertebral fracture (formerly 
DC 5285) and sacro-iliac injury and weakness and lumbosacral 
strains (formerly DCs 5294 and 5295).  

The DCs for rating spinal disorders were also renumbered, 
including renumbering the DC relating to limitation of motion 
of the cervical spine, DC 5290, as DC 5237 (lumbosacral or 
cervical strain) and DC 5242 (degenerative arthritis of the 
spine).  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

The spinal rating criteria revised on September 26, 2003, 
provide for assigning an evaluation based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

The revised criteria for rating spinal disorders, other than 
IVDS, provide, in part, that evaluations may be based on 
limitation of the combined range of motion of the particular 
spinal segment and, at Note 2, set forth maximum ranges of 
motion with the exception that a lesser degree of motion may 
be considered normal under the circumstances set forth in 
Note 3, and, in Note 4, that range of motion should be 
measured to the nearest five (5) degrees.  

Specifically, Note 2 provides that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and right and 
left rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, right and left lateral flexion, right and left 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent rating is warranted 
if there is unfavorable ankylosis of the entire spine.  

VA X-rays in 1989 revealed localized arthritic changes at C5 
and C6, reversal of the cervical curvature at that level, and 
a cervical rib on the right and the beginning of a cervical 
rib on the left.  

VA cervical spine X-rays in August 1989 revealed some loss of 
motion in the lower cervical vertebral bodies, probably 
secondary to spasm.  There were localized arthritic changes 
at C5-6 but no evidence of subluxation.  There was narrowing 
of the joint interspace but the spinal foramina were widely 
patent.  

On VA examination in 1989 the veteran felt that her left arm 
and hand were weak and she complained of having pain in her 
right arm at times.  On examination there was limitation of 
extension of her neck by 20 degrees with pain, and downward 
pressure produced pain extending into the scapular region and 
out toward the shoulder.  Flexion was unlimited but 
uncomfortable at the extreme.  Right and left rotation were 
complete but performed slowly and with some discomfort.  
There was full range of motion of the shoulders.  The upper 
extremities appeared normal and without muscular atrophy.  
Deep tendon reflexes (DTRs) were intact.  A review of X-rays 
revealed compression of the C5-6 disc space with fracture of 
the anterior body and reversal of the normal curvature, 
apparently due to some ligament laxity at that point.  If her 
symptoms persisted, consideration should be given to anterior 
interbody discectomy and fusion.  

On examination in 1989 by Dr. G the veteran gave vague 
accounts of decreased sensation in the right upper 
extremity, and tingling paresthesias and intermittent pain 
in the left upper extremity.  She could not describe a 
distribution of sensory loss or pain but stated that it 
occurred in the hand, over the whole of the hand, in a 
glove-like distribution.  She had no radicular symptoms with 
a cough or sneeze but stated she had intermittent pain in 
the left arm coming from the neck but she could not describe 
a specific pattern.  She had not had neck surgery. 

On examination the veteran's neck was atraumatic, nontender, 
and supple.  There was no clubbing, cyanosis or edema of the 
upper extremities.  There was no focal weakness.  Detailed 
strength testing of the upper extremities did not find any 
atrophy, fasciculations or focal weakness, although there 
was some give-way weakness secondary, apparently, to some 
pain.  

Sensory findings were non-physiologic.  The veteran claimed 
to have some decreased pinprick sensation by 80 percent over 
ill-defined areas of both hands but the examiner was unable 
to map out a pattern.  Her account of sensory changes was 
quite confusing to the examiner.  Deep tendon reflexes 
(DTRs) were symmetric at 1+.  The examiner commented that 
despite her complaints of neck pain with intermittent right 
upper extremity numbness and intermittent left upper 
extremity pain, her examination was unremarkable and there 
was no objective evidence of radiculopathy or long tract 
finding suggestive of myelopathy but she did have some 
complaints suggestive of possible thoracic outlet syndrome 
on the right.  There was no objective evidence of 
radiculopathy and her sensory complaints did not follow a 
radicular or peripheral nerve pattern.  There was no major 
instability of the neck but there appeared to be some very 
minor subluxation on flexion and extension but nothing 
significant.  She had degenerative disc disease (DDD) 
apparently at C5-6.  

On VA examination in August 1991 cervical spine X-rays 
revealed unchanged abnormal lordotic curvature and 
malalignment of the mid-lower cervical spine.  The examiner 
commented that there was an appearance of an old compression 
fracture of the anterior corner of a cervical body with later 
bone productive change.  There was minimal forward 
displacement of C5 on C6.

On examination the veteran had limited and painful extension 
of the neck.  There was a loss of 15 degrees of right and 
left rotation.  Flexion was unlimited but produced pain, 
posteriorly, at the mid and lower neck extending into the 
upper thoracic area.  Arm and shoulder motion was unimpaired.  
There was no specific muscle group atrophy of the left arm.  
There was full function of the left arm, although the 
strength was globally diminished.  DTRs were equal and 
active, bilaterally.  

The veteran had the residual affects of compression of the 
disc space and fracture, superiorly, of the body of C5 
fracture.  There was a likelihood of irritability at that 
level but it was not clinically significant.  She seemed to 
have no more problems now than she did 2 years earlier and 
could probably do without anterior interbody fusion but this 
procedure should be kept in mind if she developed greater 
evidence of nerve compression syndrome with reflex motor and 
sensory changes.  

On VA neurology examination in November 2002 the veteran's 
muscles were of normal tone, bulk, and strength.  DTRs were 
2+ and symmetrical.  Sensation was normal to pin prick and 
light touch.  

On VA orthopedic examination in November 2002 the veteran 
complained of neck pain and painfully limited neck motion.  
She had no radicular pain into the arms or hands but had some 
radicular aching pain across the supraspinatus muscle of the 
left shoulder, about two times weekly.  She had normal grip 
strength and sensation in her hands.  She had forward flexion 
and extension of 45 degrees of the neck, right and left 
rotation to 80 degrees, and right and left lateral bending to 
30 degrees.  She complained of left posterior neck pain at 
the extremes of motion.  There was no tenderness or muscle 
spasm in the cervical spine.  She had full range of motion of 
both shoulders, elbows, wrists, and the small joints of the 
hands and fingers.  She easily made a tight fist with both 
hands.  There was no muscle wasting in the upper extremities 
and grip strength was normal, bilaterally.  DTRs at the 
biceps and triceps were normal.  

The examiner commented that there were no flare-ups.  There 
were well healed surgical scars from the past application of 
a "halo" cast around her head.  There was no muscle spasm 
or no neurological deficits on examination.  X-rays revealed 
an instability of the cervical spine at C5-6 consisting of 
anterior subluxation of C5 on C6, mild narrowing of C5-6 disc 
space, and early anterior osteophyte formation at C5-6.  The 
diagnosis was cervical spine instability at C5-6.  It was 
expected that the cervical instability would be associated 
with neurologic abnormalities.  

Here, X-rays have confirmed the presence of arthritis and DDD 
of the cervical spine.  While there may have been a fracture 
of a cervical vertebra, for which she wore a halo cast during 
service, there is no evidence of spinal cord involvement or 
ankylosis.  She does not require the use of a neck brace for 
her cervical instability, even if there is some subluxation 
of C5 on C6.  While there is some radiological evidence of an 
old compression fracture of a cervical vertebral body, it is 
not shown that there is any vertebral body deformity.  
Accordingly, an additional 10 percent may not be added to the 
current 20 percent rating which was assigned on the basis of 
moderate limitation of cervical spine motion.  

As to cervical spine motion, the evidence overall does not 
show more than, at most, moderate limitation of motion of the 
cervical spine.  

To warrant a higher rating of 30 percent under the new spinal 
criteria it must be shown that forward flexion of the 
cervical spine is 15 degrees or less or there is favorable 
ankylosis of the entire cervical spine.  However, none of 
these criteria are met.  

So, a rating in excess of 20 percent for the service 
connected chronic cervical disability is not warranted under 
the new spinal criteria.  

With respect to an evaluation on the basis of IVDS, the 
evidence is not persuasive that, despite the radiologically 
confirmed disc space narrowing at C5-6, there is any IVDS.  
Specifically, repeated neurological evaluations have simply 
not clinically confirmed the presence of radiculopathy.  This 
is true despite the veteran's repeated complaints of 
radicular symptoms because they have not been shown to fit a 
physiologic pattern which could be consistently verified on 
examination.  

Accordingly, an evaluation in excess of 20 percent is not 
warranted under the old or new IVDS or spinal rating 
criteria. 

Left Hand Laceration Residuals with Radial Nerve Involvement

Under 38 C.F.R. § 4.69 handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  

The veteran's essential tremors have been rated as incomplete 
paralysis of the musculospiral (radial) nerve.  In rating 
peripheral neuropathy, attention is given to the site and 
character of the injury and the relative impairment in motor 
function, trophic changes or sensory disturbances.  38 C.F.R. 
§ 4.120.  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, it is 
given a maximum rating of moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is for 
moderate or, with sciatic nerve involvement, moderately-
severe incomplete paralysis.  Peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  
38 C.F.R. § 4.123.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term ''incomplete paralysis'' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  

Mild or moderate incomplete paralysis of the radial nerve of 
the minor (non-dominant) extremity, warrants a 20 percent 
rating.  38 C.F.R. § 4.124a, DC 8514.  A 30 percent 
evaluation is warranted for severe incomplete paralysis of 
the musculospiral (radial) nerve if affecting the minor 
extremity.  38 C.F.R. § 4.124a, DC 8514.  

Mild incomplete paralysis of the median or the ulnar nerve of 
the minor (non-dominant) extremity warrants a 20 percent 
rating.  38 C.F.R. § 4.124a, DC 8515 and 8516.  When moderate 
of the minor (non-dominant) extremity a 20 percent rating is 
warranted.  Severe incomplete paralysis of the ulnar nerve of 
the minor (non-dominant) extremity warrants a 30 percent 
rating and severe incomplete paralysis of the median nerve of 
the minor (non-dominant) extremity warrants a 40 percent 
rating.  

On VA examination in 1989 the veteran noted that she had 
sustained a small laceration wound of the dorsum of the left 
hand which had apparently damaged the sensory radial 
branches.  She complained of hyperesthesia and of having a 
retained piece of glass.  There was a hypersensitive spot 
proximal to that location.  She also professed to have, at 
times, some numbness in the ulnar and median components.  
There was some reduction in left hand grip.  There was a 
small fragment of glass underlying a scar on the dorsum of 
the left hand and tapping at that point produced a 
hypersensitive response, as did tapping more proximally to 
that point.  The radial hyperesthesia due to the glass 
fragment confused the sensory pattern a bit and the examiner 
could not be sure if there was true median and ulnar sensory 
loss but it seemed to be impaired to pin prick.  

On examination in 1989 by Dr. G the veteran's sensory 
findings were non-physiologic.  She claimed some decreased 
pinprick sensation by 80 percent over ill-defined areas of 
both hands but the examiner was unable to map out a pattern.  
Her account of sensory changes was quite confusing to the 
examiner.  It was noted that her sensory complaints did not 
follow a radicular or peripheral nerve pattern.  

On VA examination in August 1991 percussion of the small scar 
at the point where a piece of glass was embedded no longer 
produced a hypersensitive reaction but there was numbness to 
pin prick over the radial distribution of the hand, thumb, 
and proximal portion of the fingers.  There was hypesthesia 
to pin prick over the flexor aspect of the thumb, index, and 
a portion of the middle finger.  This latter sensory area was 
supplied by the median nerve.  There was no ulnar nerve 
hypesthesia.  

On VA orthopedic examination in November 2002 the veteran had 
normal grip strength and sensation in her hands.  There was 
an ancient well healed 1/4 inch laceration scar over the dorsal 
aspect of the left hand at the proximal end of the first web 
space, which had a positive Tinel's sign on palpation.  There 
was decreased sensation over the dorsal aspect of the index 
and middle fingers.  

It must first be observed that the residual scar from the old 
inservice injury is not shown to be anything other than 
asymptomatic and, so, does not warrant a separate compensable 
rating.  Rather, the veteran's major complaint focuses on a 
retained piece of glass near or beneath that scar.  However, 
her repeated complaints have been so inconsistent that even 
one of the past examiners was confused as to her clinical 
picture and, so, concluded that the neurological involvement 
did not follow a peripheral nerve pattern.  

Most recently, she had normal grip strength in her hand and 
normal sensation except for minor sensory complaints upon 
pressure or tapping at the site of the retained piece of 
glass.  

However, she does not have organic changes, loss of reflexes, 
muscle atrophy, significant sensory disturbance or constant 
pain.  There is no clinical confirmation of the complaints of 
weakness to which she testified at the August 2005 
videoconference (pages 18 through 20 of that transcript) but 
her complaint of sensory abnormalities in a glove-like 
distribution is consistent with her claimed, but nonservice-
connected, diabetes mellitus and, so, may not be considered 
for rating purposes.  

Accordingly, the Board is of the opinion that the disability 
is not productive of mild neuropathy of any peripheral nerve.  

Extra-schedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1) at any time during the appeal period.  The 
requirement for an extraschedular rating contemplates 
"marked" interference with employment and not simply that 
which is already encompassed under specific schedular rating 
criteria.  The veteran has not been hospitalized on account 
of the service-connected spinal disorders.  

The degree and type of impairment from her service-connected 
spinal disorder and peripheral nerve disorder are not of the 
type which would otherwise render impractical the application 
of the regular schedular standards.  Admittedly, the overall 
functional impairment may hamper performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  

And to the extent the veteran is unemployable because of 
service-connected conditions, the veteran is already 
receiving compensation for that via a TDIU rating.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

CUE in a September 1987 Rating Decision

Adjudications of whether there was CUE in a past, final 
rating decision must be made on the basis of the evidence of 
record at the time of the rating decision being collaterally 
attacked and not on the basis of additionally developed 
evidence, other than service medical records (SMRs) which 
were not on file or VA records if they were deemed to be 
constructively on file following the decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Neither is the case here.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2005) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented and it may not be revised in 
the absence of CUE.  

A finding of CUE in a rating decision would vitiate the 
finality of it.  See 38 U.S.C.A. § 5109A(a) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a); Phillips v. Brown, 10 Vet. 
App. 25, 30-31 (1997), citing Smith (William) v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  However, to warrant a 
finding of CUE in that decision: 1) either the correct facts, 
as they were known at that time, were not before the 
adjudicator, i.e., more than a simple disagreement with how 
the RO weighed or evaluated the evidence, or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; 2) the error must be "undebatable" and the sort 
that, had it not been made, would have "manifestly changed" 
the outcome of that decision; and 3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of that prior adjudication.  See, e.g., 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between them cannot 
be clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant times in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to an RO decision cannot form the basis for a 
valid claim of CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25- 95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)).  

The CUE argument addresses only the matter of whether SMC 
based on loss of use of a creative organ should have been 
addressed and granted.  The veteran was notified in September 
1987 that the rating decision of that month denied service 
connection for residuals of pelvic inflammatory disease and 
an ectopic pregnancy.  

Moreover, the veteran essentially concedes that she had loss 
of use of a creative organ due to the residuals of pelvic 
inflammatory disease and an ectopic pregnancy.  

Even assuming that this was true, SMC is granted only on the 
basis of service-connected disabilities.  At the time of the 
September 1987 rating decision the veteran's only service-
connected disability was post-traumatic chronic instability 
of the cervical spine, then rated 10 percent disabling.  

Because the service-connected spine disability could not 
have caused loss of use of a creative organ, there was no 
error in not addressing and granting SMC for loss of use of 
a creative organ, even assuming (without conceding) that 
such a claim had been filed.  

So, as a matter of law, there was no CUE in the September 
1987 rating decision.  


ORDER

A schedular rating of 100 percent for PTSD is granted subject 
to applicable laws and regulations governing the award of 
monetary benefits.  

The claims for an increased rating for chronic instability of 
the cervical spine and for an initial compensable disability 
rating for residuals of a laceration of the left hand with 
radial nerve involvement are denied.  

The claim of CUE in a rating of September 1987 in not 
addressing and granting SMC based on loss of use of a 
creative organ is denied.  


REMAND

The veteran has submitted a copy of a physical profile during 
her first period of military service which shows that she had 
acute bronchitis.  She has submitted a laboratory report 
dated in 1983 (between her two periods of active service but 
more than one year after discharge from the first), which 
indicates that she had an elevated level of T4 (one of the 
thyroid hormones).  She contends that her symptoms and 
complaints during her first period of service, shown in a 
copy of a service medical record (SMR) she submitted, 
represent the earliest onset of Grave's disease, during her 
first period of active service.  She testified that Grave's 
disease was first diagnosed while she was on active duty for 
training (ACDUTRA) in the Air Force Reserve in 1983, although 
it was left untreated until diagnosed again in 1997.  Pages 
28, 35, and 38 of the transcript of the videoconference 
hearing.  

"Graves disease, also called hyperthyroidism, exophthalmic 
goiter, and toxic goiter, is described as excessive 
functional activity of the thyroid gland ... the resulting 
condition marked especially by increased metabolic rate, 
enlargement of the thyroid gland, rapid heart rate, and high 
blood pressure ...Moreover, in Graves disease, certain 
characteristic ocular abnormalities may be observed 
...[other] signs include ... increase sweating, muscle 
wasting and weakness, tremor, increased bowel activity, 
increased appetite, rapid and irregular heart action, weight 
loss, and apprehensiveness."  Santiago v. Brown, 5 Vet. 
App. 288, 290 (1993).  

In Santiago v. Brown, 5 Vet. App. 288, 292-93 (1993) it was 
held that SMRs "may constitute, in some cases, sufficient 
medical evidence to demonstrate that symptoms [in service] 
which are typical of both a condition for which [service 
connection may be granted] and one for which [service 
connection may not be granted (e.g. a congenital disorder)], 
were caused by the latter [and in such a case the service 
medical records alone] may constitute sufficient medical 
evidence upon which [to] base a legal determination about 
the onset of a disorder."  But, in Santiago the SMRs alone 
did not constitute a basis for concluding that myopic 
astigmatism was a refractive error rather than a 
manifestation of Grave's disease.  

However, the RO has stated in the October 2003 Statement of 
the Case (SOC), at page 30, that it did not have any SMRs of 
the veteran's first period of military service in the Air 
Force from October 1977 to October 1981.  

Yet, as noted above, the veteran has submitted copies of SMRs 
from her first period of military service.  She must be 
contacted to ensure that copies of all SMRs (presumably, 
copies of SMRs) in her possession are submitted to the RO if 
the originals cannot be obtained.  

When, as here, the veteran's SMRs are unavailable through no 
fault of her own, VA has a heightened obligation to more 
carefully explain the reasons and bases for its decision and 
to consider applying the benefit-of-the-doubt rule.  
Generally see Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
should, if necessary, request that the veteran submit any 
additional information needed to obtain her SMRs.  Then the 
RO must attempt to obtain them until assured they either do 
not exist or that further efforts to obtain them would be 
futile.   This must be documented in the record.  

The veteran testified that she had bronchitis or pneumonia, 
or both, during both periods of military service.  She 
alleges that a VA physician informed her that she has a blind 
spot in her left eye due to a "fish hook" injury sustained 
during her first period of service, that solvent was splashed 
into both eyes during her second period of service, and that 
during her second period of service she sustained an abrasion 
of the right eye when her then husband struck her.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to 
locate the veteran's SMRs of her first period of 
active service and all periods of ACDUTRA between 
her two periods of active service.  The RO should, 
if necessary, request that the veteran submit any 
additional information that may be needed to 
obtain her SMRs.  

The RO should request that she submit copies of 
all SMRs of her first period of active service or 
ACDTURA between her periods of active duty which 
are in her possession.  And after receiving this 
additional information, the RO must attempt to 
obtain the SMRs until assured these records either 
do not exist or that further efforts to obtain 
them would be futile.  Documentation of all steps 
taken should be placed in the record.  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current bronchitis.  

Specific attention of the examiner is drawn to 
findings and her complaints during her periods of 
military service.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's bronchitis.  Specifically, the examiner 
should render an opinion as to whether it is at 
least as likely as not that any bronchitis that 
the veteran now has had its origin during either 
period of military service.  

A complete rationale for all opinions should be 
provided.  If however, no opinion can be rendered, 
please explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current disorder(s) of 
the eyes.  

Specific attention of the examiner is drawn to 
findings and her complaints during her periods of 
military service.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of any 
disorder of the veteran's eyes.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any eye 
disorder that the veteran now has had its origin 
during either period of military service.  

A complete rationale for all opinions should be 
provided.  If however, no opinion can be rendered, 
please explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of her current Grave's 
disease.  

Specific attention of the examiner is drawn to her 
complaints during her first period of military 
service from October 1977 to October 1981 and the 
laboratory study in 1983 indicating an elevated 
thyroid hormone (T4) level.  
 
The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's Grave's disease.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that the Grave's 
disease that the veteran now has is of service 
origin or whether it is at least as likely as not 
that any Grave's disease manifested within one 
year of service discharge in October 1981.  

If the answer to either of the foregoing questions 
is in the positive, the examiner should render an 
opinion as to whether it is at least as likely as 
not that the claimed diabetes mellitus and heart 
disease, as well as any ocular disturbance with 
loss of vision (including any refractive error 
which is specifically caused by Grave's disease) 
is otherwise proximately due to or the result of 
Grave's disease.  (Note:  this latter question 
includes indicating whether (if it is determined 
that Grave's disease is of service origin) it is 
at least as likely as not that the Grave's disease 
has aggravated these claimed disorders and, if so, 
to what extent above and beyond the level of 
impairment existing prior to the aggravation.)   

A complete rationale for all opinions should be 
provided.  

If however, no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

5.  Thereafter, readjudicate the claims.  

In that readjudication, the RO should adjudicate 
whether service connection for Grave's disease is 
warranted on the basis of incurrence or 
aggravation during a period of active duty for 
training in the Air Force reserves in 1983.  

If the benefits remain denied, prepare a 
Supplemental (SOC) (SSOC) and send it to the 
appellant and representative.  Also, provide an 
appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


